DETAILED ACTION
Preliminary Amendment filed on 10/19/2021 is acknowledged.  Claims 1-19, 23 and 28-47 are cancelled.  Claims 20-22, 24-27 and 48-56 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 20-22 and 24-27, drawn to a microfluidic system, classified in G01N1/28.
II. Claim 48-56, drawn to a method for controlling filling of a microfluidic network classified in B01L3/502784.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J Cooper McDonald on 11/18/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 20-22 and 24-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 48-56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first plane" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first fluid" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauley et al. (US 2014/0024023, IDS) (Cauley) in view of White et al (US 2015/0184127) (White).
Regarding claim 20, Cauley discloses a microfluidic system (abstract), comprising:
a first channel segment (68) fluidly connecting a source of disruptable particles (e.g. biological cell) (par [0085]), with a first droplet forming junction (Fig. 10, par [0123]); and
a flow control system for driving the disruptable particles through first channel and for flowing the particles into the droplet formation junction, whereby the particles or the contents thereof are encapsulated into one or more droplets (Fig. 10, par [0123]).
Cauley does not specifically discloses that the first channel segment comprising a constricted region proximal to the droplet forming junction, wherein the constricted region comprises a cross sectional dimension reduced sufficiently to induce disruption of the disruptable particles driven through the constricted region. However, White teaches a microfluidic channel comprising a constricted region, wherein the constricted region comprises a cross sectional dimension reduced sufficiently to induce disruption of the disruptable particles driven through the constricted region (par [0019]). White teaches that “The present invention relates to methods and systems for rapid continuous flow cell lysis” (par [0013]). “Cell lysis has many different applications. To access the DNA from cells (including the enriched bacterial DNA in the circulating neutrophils of patients with bloodstream infections), it is necessary to lyse the cells. This can be challenging when a large number of cells need to be processed in a short amount of time (such as when lysing the neutrophils recovered from patients with bloodstream infections) in a microfluidic channel.” (par [0005]). Thus at time before the filing, it would have been obvious to one of ordinary skill in the art to include the first channel segment comprising a constricted region proximal to the droplet forming junction, wherein the constricted region comprises a cross sectional dimension reduced sufficiently to induce disruption of the disruptable particles driven through the constricted region, in order to analyze the DNA from cells. 
Regarding claim 21, Cauley discloses that the system further comprising a second channel segment, a third channel segment and a fourth channel segment in fluid communication with said first channel segment (Fig. 10, par [0019], wherein said second channel segment, third channel segment and fourth channel segment facilitate formation of one or more droplets at said droplet forming junction (Fig. 10, par [0019]).
Regarding claim 22, Cauley discloses that the system further comprising a fifth (70a), sixth (70b) and seventh channel (72) segment intersecting the fourth channel segment at a second intersection, the fifth, sixth and seventh channel segments being coplanar (Fig. 36-37, par [0161][0162]), and wherein a cross sectional dimension of the seventh channel segment perpendicular to the first plane is larger than the cross sectional dimension of the fourth channel segment perpendicular to the first plane (Fig. 36-37, par [0161][0162]); and wherein the flow control system directs the first fluid and focusing fluids and second focusing fluids from the fifth (70a) and sixth channel (70b) segments into the second intersection (Fig. 36, par [0162]).
Regarding claim 24-27, Cauley-White does not specifically disclose that wherein said constricted region is positioned at a distance of less than 100, 50, 20 or 10 microns away from said droplet formation junction. However, it would have been obvious to one of ordinary skill in the art to optimize the distance by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797